                      Case 1:15-cr-00312-PAE Document 73 Filed 03/16/21 Page 1 of 1




                                                          March 15, 2021

            BY ECF

            Honorable Paul A. Engelmayer
            United States District Judge
            Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square, Courtroom 1305
            New York, NY 10007

            Re:    United States v. Ronnell Booth,
                   15 Cr. 312 (PAE)

            Dear Judge Engelmayer:
                   I write on behalf of the parties in response to the Court’s Order dated March
            15, 2021 regarding the upcoming VOSR status conference in the above-captioned
            case, which is currently scheduled for March 31, 2021. Without objection from the
            government, and with the consent of Mr. Booth’s supervising officer from United
            States Probation, I respectfully request an adjournment of the status conference to the
            week of June 10, 2021.
                                                          Respectfully
                                                             p       y Submitted,,

GRANTED. The conference is adjourned
to June 1, 2021 at 2:30 p.m. The Clerk of Court
is requested to terminate the motion at Dkt. No.          Andrew J. Dalack,
                                                                     Dalack, Esq.
72.
                                                          Assistant Federal Defender
                              3/16/2021                   Federal Defenders of New York, Inc.
     SO ORDERED.
                                                          (212) 417-8768 | (646) 315-1527

                       
                  __________________________________
                        PAUL A. ENGELMAYER
                        United States District Judge
